Opinion issued May 24, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00978-CR
                            ———————————
                    CLIFTON MAURICE VERA, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Case No. 1482693


                          MEMORANDUM OPINION

      Appellant, Clifton Maurice Vera, pleaded guilty to the felony offense of

aggravated sexual assault of a child. The trial court found appellant guilty and, in

accordance with the terms of appellant’s plea bargain agreement with the State,
sentenced appellant to five years’ imprisonment. Appellant filed a pro se notice of

appeal. We dismiss the appeal.

       In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. See TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed

if a certification showing that the defendant has the right of appeal has not been made

part of the record. See TEX. R. APP. P. 25.2(d).

       Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because appellant has no right of appeal, we must dismiss this appeal.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”).

       Accordingly, we dismiss the appeal for want of jurisdiction.

                                    PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).


                                            2